Title: To George Washington from Robert Morris, 26 December 1776
From: Morris, Robert
To: Washington, George



Dear Sir
Philada Decr 26th 1776

I have just received yours of yesterday and will duely attend to those things you recommend to my consideration, at present I have to enclose you a letter from Congress which I suppose Contains their resolves of the 20th Inst. but as the President does not say in his letter to me that they are enclosed to you & as it is necessary you shou’d have them, I take the liberty to send herewith a Copy of them.
I am well pleased to see the attention they pay Genl Lee and I shall make a point to Collect & send your Excellency soon as possible the one hundred half Johannes’s they order Youl observe Mr Clymer, Mr Walton & myself, are appointed a Committee to transact the Continental business here that may be necessary & proper, and I apprehend it will frequently be necessary that we shou’d know the Substance of your Correspondance with Congress Your letters to the President if sent open under our Cover shall always meet dispatch & their Contents kept Secret, & when you think it improper we shou’d see them before the Congress Seal them & they shall go forward untouched & if you dont approve of submitting them to our inspection at all write us freely & your wishes in that respect shall be complyed with.
We have just heard of your Success at Trenton the Acct is but imperfect but we learn You are master of that place & of all the bagage & Stores our Enemies had there & of 300 Prisoners and that your Troops

were still in pursuit of the flying Enemy, I have just wrote to Congress & told them this much as the Substance of an Acct just come down & I told them further I had been informed that you had executed in this matter your part of a Well Concerted plan, that Genl Heath at Hackensack had orders from you, & that Genl Ewing & Colo. Cadwallader also had orders to Cross Delaware at the same time you did, but had been prevented by Driving Ice. Good News sets all the Animal Spirits to Work, the immagination is heated & I cou’d not help adding, that I expected Genl Heath was to Continue his March towards Brunswick which woud draw the attention of any Troops posted there & at Prince Town, while you wou’d pursue the flying Hero’s to Bordenton & Burlington where Ewing & Cadwallader wou’d stop them & cut of their Communication with the 2000 Hessians & Highlanders that Came after Griffin, nay I almost promised them that you Shou’d by following up this first blow, finish the Campaigne of 1776 with that eclat that your Numerous Friends & admireers have long wished for I Congratulate you most heartily on what is done & am with perfect esteem Dr sir Your Excellency’s most obedt servt

Robt Morris

